DocuSign Envelope ID: 5D8CA073-CEA5-454C-B1DE-3A0FE985B908
        Case 2:20-cv-06472-SVW-AFM Document 52 Filed 08/25/20 Page 1 of 3 Page ID #:2749




         1    HARMEET K. DHILLON (SBN: 207873)
         2    harmeet@dhillonlaw.com
              MARK P. MEUSER (SBN: 231335)
         3    mmeuser@dhillonlaw.com
         4    GREGORY R. MICHAEL (SBN: 306814)
              gmichael@dhillonlaw.com
         5
              DHILLON LAW GROUP INC.
         6    177 Post Street, Suite 700
         7    San Francisco, California 94108
              Telephone: (415) 433-1700
         8    Facsimile: (415) 520-6593
         9
              ROBERT DUNN (SBN: 275600)                      RYAN J. WALSH (pro hac vice pending)
        10    rdunn@eimerstahl.com                           rwalsh@eimerstahl.com
        11    EIMER STAHL LLP                                JOHN K. ADAMS (pro hac vice pending)
        12    99 South Almaden Blvd., Suite 662              jadams@eimerstahl.com
              San Jose, CA 95113                             AMY C. MILLER (pro hac vice pending)
        13    (669) 231-8755                                 amiller@eimerstahl.com
        14                                                   EIMER STAHL LLP
                                                             10 East Doty Street, Suite 800
        15                                                   Madison, WI 53703
        16                                                   (608) 441-5798
        17
              Attorneys for Plaintiffs
        18
        19                              UNITED STATES DISTRICT COURT FOR
        20                            THE CENTRAL DISTRICT OF CALIFORNIA

        21    MATTHEW BRACH, et al.                            Case No.: 2:20-CV-06472-SVW-AFM
        22
                                                               SUPPLEMENTAL DECLARATION
        23                     Plaintiffs,
                                                               OF DR. JAYANTA BHATTACHARYA
                               v.                              IN SUPPORT OF APPLICATION
        24
              GAVIN NEWSOM, et al.                             FOR TEMPORARY RESTRAINING
        25
                                                               ORDER
        26                     Defendants.
        27                                                     Judge:     Hon. Stephen V. Wilson
                                                               Courtroom: 10A
        28
                                                              1
              Supp. Decl. of Dr. Jayanta Bhattacharya ISO TRO                   Case No. 2:20-cv-06472
DocuSign Envelope ID: 5D8CA073-CEA5-454C-B1DE-3A0FE985B908
        Case 2:20-cv-06472-SVW-AFM Document 52 Filed 08/25/20 Page 2 of 3 Page ID #:2750




         1    Jayanta Bhattacharya declares, pursuant to 28 U.S.C. § 1746:
         2             1.      I am a resident of Los Altos, California, I am 52-years-old, and I am
         3    competent to render this declaration.
         4             2.      I previously filed a declaration in this case in support of Plaintiff’s
         5    application for a temporary restraining order, and my background and education are
         6    detailed in that declaration. See Dkt. 28-3 ¶¶ 2–15.
         7
         8                     New Scientific Evidence Confirms that School Closures are Harmful
                               to Children and the Risk of Child Transmission and Infection is
         9                     Negligible
        10
        11             3.      Since my initial declaration in this case, I have identified several new
        12    studies related to the safety of school reopening. All of this evidence confirms the
        13    major thesis of my declaration – opening schools can be done safely, children play a
        14    negligible role in disease spread to adults, and the mortality risk from COVID-19
        15    infection is small in children.
        16             4.      One of the largest studies in the world on coronavirus in schools, carried
        17    out in 100 institutions in the UK, recently confirmed that “there is very little evidence
        18    that the virus is transmitted” in schools.1 Indeed, the president of the Royal College of
        19    Pediatrics and Child Health and a member of the government advisory group Sage

        20    confirmed that “there is very little evidence that the virus is transmitted in schools”

        21    based on this extensive study. Id.

        22             5.      A study of 23 family disease clusters in Greece, published on Aug. 7 th in

        23    the Journal of Medical Virology, found that in 91% of the clusters, an adult was the first

        24    person to be infected. Their contact tracing effort attempted to clarify the direction of

        25    disease spread by careful questioning about the relative timing of the development of

        26
              1
        27     Sian Griffiths, Pupils pose little risk of spreading COVID, The Sunday Times (Aug. 9,
              2020), available at https://www.thetimes.co.uk/article/pupils-pose-no-risk-of-spreading-
        28    covid-27q6zfd9l.
                                                            2
              Supp. Decl. of Dr. Jayanta Bhattacharya ISO TRO                       Case No. 2:20-cv-06472
DocuSign Envelope ID: 5D8CA073-CEA5-454C-B1DE-3A0FE985B908
        Case 2:20-cv-06472-SVW-AFM Document 52 Filed 08/25/20 Page 3 of 3 Page ID #:2751




         1    symptoms. They found no evidence of either child to adult spread, or even of child to
         2    child spread. They concluded that “[w]hile children become infected by SARS‐ CoV‐
         3    2, they do not appear to transmit infection to others. Furthermore, children more
         4    frequently have an asymptomatic or mild course compared to adults.”2
         5             6.      Contrary to the anecdotes and newspaper articles cited by the Defendants,
         6    the overwhelming bulk of scientific studies that have examined the topic – including the
         7    best studies, which take pains to distinguish correlation from causation – find that
         8    children play a limited role in spreading COVID-19 infection to adults and that children
         9    themselves face minimal risk of poor outcomes if they should become infected.
        10
        11             I declare under penalty of perjury, under the laws of the United States of America
        12    and the State of California, that the foregoing is true and correct.
        13
        14             Dated: August 12, 2020                 _______________________________
        15                                                    Jayanta Bhattacharya, M.D., Ph.D.
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26    2
               Helena C. Maltezou Rengina Vorou Kalliopi Papadima, et al. (2020) “Transmission
        27    dynamics of SARS‐ CoV‐ 2 within families with children in Greece: a study of 23
              clusters” Journal of Medical Virology, https://doi.org/10.1002/jmv.26394 (accessed
        28    August 12, 2020).
                                                         3
              Supp. Decl. of Dr. Jayanta Bhattacharya ISO TRO                   Case No. 2:20-cv-06472
